DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 2, 3, 5-17, 19 and 20 are allowed.
Reasons for Allowances
Regarding claim 6, the prior art does not disclose an apparatus for protecting an electrical connection from the environment, the apparatus comprising: a cover comprising a top portion and a bottom portion; a base attached to the bottom portion of the cover comprising an enclosed chamber with the cover, the base comprising a top surface, a bottom surface, an outer edge and a first electrical cord opening extending inwardly from the outer edge of the base, wherein the first electrical cord opening is a slot configured to receive one or more electrical cords extending through the base and into the enclosed chamber, and wherein the slot further comprises one or more flaps configured to receive the one or more electrical cords; and 2Applicalion \o.: 16 728390Docket \o.: 310456 I-lS02 a support post configured to elevate the enclosed chamber above a ground surface, the support post having a first end and a second end, wherein the first end of the support post is attached to and extends downward from the base and the second end of the support post is configured to be mounted on or to the ground surface as required by this claim.
Regarding claim 14, the prior art does not disclose an apparatus for protecting an electrical connection from the environment, the apparatus comprising: a cover comprising a top portion and a bottom portion, a base attached to the bottom portion of the cover forming an enclosed chamber with the cover, the base comprising a top surface and a bottom surface, and a first electrical cord opening, wherein the first electrical cord opening is a slot configured to receive one or more electrical cords extending through the base and into the enclosed chamber, and wherein the slot further comprises one or more flaps con figured to receive the one or more electrical cords; and a support post configured to elevate the enclosed chamber above [1the]] a ground surface, the support post having a first end and a second end, wherein the first end of the support post is attached to and extends downward from the base and the second end of the support post is configured to be mounted on or to the ground surface as required in combination with other limitations of this claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Harshad C. Patel whose telephone number is 571-272-8289.  The examiner can normally be reached M - F; 8:00 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Riyami can be reached at 571-270-3119. 
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/HARSHAD C PATEL/Primary Examiner, Art Unit 2831